Citation Nr: 1449894	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-08 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West Virginia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized emergency transportation expenses incurred on September 28, 2011.  


REPRESENTATION

Appellant represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel








INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Huntington, West Virginia.  Although the medical provider initiated the claim, the Veteran appealed the decision.

In his substantive appeal to the Board, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled May 2014 hearing by letter in February 2014, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling, and actinic keratosis, rated as 60 percent disabling, for a combined disability rating of 90 percent disabling.  He is also in receipt of a total disability rating based on individual unemployability (TDIU) and Dependents Educational Assistance (DEA) due to his service-connected disabilities, effective March 23, 2004. 

2.  Payment or reimbursement of the cost of the non-VA emergency services received on September 28, 2011, was not authorized in advance by VA.

3.  Resolving reasonable doubt in the Veteran's favor, the emergency services received by the Veteran was for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized emergency transport expenses on September 28, 2011, are met.  38 U.S.C.A. § 1728 (West 2002 & Supp. 2014); 38 C.F.R. § 17.120 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks payment or reimbursement for emergency medical transportation provided for complaints of memory loss and severe headache by a non-VA entity (Boone County Ambulance Authority) on September 28, 2011.  The memory loss and severe headache are not service-connected disabilities.  

Generally, a veteran's treatment by a non-VA emergency treatment facility at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  The record does not show, and the Veteran does not contend, that emergency transport via ambulance was not authorized in advance by VA.  

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under two statutory provisions-38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  Both of these provisions were amended by the Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  

Effective January 20, 2012, VA revised its regulations concerning emergency hospital care and medical services provided to eligible veterans at non-VA facilities as required by section 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008.  76 Fed. Reg. 70067-71 (Dec. 21, 2011) (codified at 38 C.F.R. § 17.1002).  

The new law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as opposed to discretionary the reimbursement of the reasonable value of emergency treatment of an "eligible" veteran furnished by a non-VA facility, if all of the pertinent criteria outlined above are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  

The January 20, 2012, amendment also adds a provision, expanding a criterion of the term "emergency treatment" to include treatment rendered until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  76 Fed. Reg. 70067-71.  

Under 38 U.S.C.A. § 1728, reimbursement of certain medical expenses is available only where emergency treatment not previously authorized was rendered requires satisfaction of all of the following: 

(a) to a veteran in need of such emergency treatment to a veteran (1) for an adjudicated service-connected disability, (2) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (3) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (4) for any illness, injury, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program under 38 U.S.C. ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.28(j); and 

(b) emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; and, 

(c) VA or other Federal facilities were not feasibly unavailable.  VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

38 U.S.C.A. §§ 1725(f)(1)(B), 1728(a); 38 C.F.R. § 17.120 as amended in 76 Fed. Reg. 70067-71.  

All three statutory requirements must to be met before reimbursement may be authorized.  Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).  

Facts

On September 28, 2011, the Veteran called his private psychiatrist, Dr. L.K., to report that he could not find his way home, that he had memory loss, and that he had a headache.  See January 2012 and March 2012 statements from Dr. K.  Fearing that the Veteran was having a stroke, Dr. K. advised him to report for emergency medical treatment.  See March 2012 statement from Dr. K.  

A report received from the Boone County Ambulance Authority shows that the Veteran contacted them on September 28, 2011, stating that he "just can't seem to remember anything anymore, earlier today I was driving and couldn't remember how to get back home."  The ambulance responded to the Veteran's residence, where he was found "sitting in chair on porch with his things awaiting EMS arrival."  

The Veteran requested transport to the Huntington VAMC, and was transported to that facility's emergency department.  

In December 2012, the Veteran's claim for reimbursement of his emergency transport services was denied on the basis that emergency transport was not medically necessary, and the Veteran could have been transported in "by a car with a driver."

Analysis

The condition for which the Veteran sought treatment on September 28, 2011, is not service connected, nor does it aggravate a service-connected disability.  However, the Veteran is currently service-connected for PTSD, rated as 70 percent disabling, and actinic keratosis, rated as 60 percent disabling, for a combined disability rating of 90 percent disabling.  He is also in receipt of a TDIU and DEA due to his service-connected disabilities, effective March 23, 2004.  The April 2008 decision to grant DEA was predicated on the basis of the Veteran being permanently and totally disabled by his service-connected disabilities.  The Board finds that the provisions of 38 U.S.C.A. § 1728 apply, as the Veteran has a total disability permanent in nature from a service-connected disability.  38 U.S.C.A. § 1728.   There is no need, therefore, to discuss the applicability of 38 U.S.C.A. § 1725.   

The evidence also shows that the emergency treatment not previously authorized was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The Veteran reported memory loss and disorientation, coupled with a severe headache, while driving earlier in the day.  The episode was so severe that he reported that he could not remember how to get home.  The Veteran's private physician expressed his concern to the Veteran that the Veteran was having a stroke.  It is not unreasonable to expect, in such a situation, that the Veteran would have requested emergency transportation to the VAMC via ambulance, instead of locating another individual to drive him there, as suggested by the December 2011 denial of the Veteran's reimbursement request.  Thus, the Board concludes that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention for such symptoms to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  

Lastly, the Board finds that VA or other Federal facilities that VA has an agreement with to furnish emergency transport for veterans were not feasibly available.  There is no indication that the Huntington VAMC has a fleet of ambulances, or that it has a contract with a certain emergency services entity, that was capable of providing emergency services on that day.  

Payment or reimbursement of unauthorized expenses incurred for emergency transportation to the Huntington VAMC on September 28, 2011, is warranted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.


ORDER

Entitlement to payment or reimbursement of emergency medical transport expenses incurred on September 28, 2011, is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


